 In the Matter of WEIRTON STEEL COMPANYandSTEELWORKERSORGANIZING COMMITTEECaseNo. VI-C-74In the Matter of the Appeal of Weirton Steel Company and ClydeA. Armstrong from the Ruling of the Trial Examiner excludingMr. Armstrong from further participation in the hearing.DECISIONANDORDERJuly 26, 1938The matter before the Board is a motion by Weirton Steel Com-pany, herein called the respondent, and Clyde A. Armstrong tovacate and set aside a ruling made on July 11, 1938, by Trial Ex-aminer Edward Grandison Smith, at the hearing in Steubenville,Ohio, of the Matter of Weirton Steel Company and Steel WorkersOrganizing Committee, Case No. VI-C-74.During the hearing,which had been in progress since August 16, 1937, Armstrong hadrepresented the respondent as its principal attorney.At the opening.of the morning session on July 11, Trial Examiner Smith made thefollowing statement :On Thursday last an incident occurred in this courtroom, inthis hearing, which was the direct result of the defiant, con-temptuous and contumacious behavior of Clyde A. Armstrong,one of the attorneys for the respondent.Mr. Armstrong de-liberately and wilfully, and in contempt defied the order andthe authority of the Trial Examiner to such an extent that itwas necessary that the hearing be adjourned, and it was ad-journed on that account and before the usual time for ad-journment.Immediately thereafter, as a direct result of said conduct ofsaid Armstrong, some of the spectators in this courtroom becameexceedingly noisy and exhibited an attitude toward the TrialExaminer and the Board which cannot and will not be tolerated.Since that time Mr. Armstrong has not indicated to the Trial'8N. L. R. B., No. 60.581 582NATIONAL LABOR RELATIONS BOARDExaminer any remorse or repentence for his definitely defiant,,contemptuous and contumacious conduct.At other times during this hearing other acts of contemptu-ous, defiant and contumacious conduct of the same characterhave been committed in this hearing by Mr. Armstrong.This Trial Examiner is convinced that Mr. Clyde- A. Arm-strong's defiant, contemptuous, and contumacious conduct onJuly 7, 1938, makes it impossible for him further to participatein this hearing, and he is accordingly barred and excluded fromfurther participation as one of respondent, Weirton Steel Coin-pany's counsel in this hearing.His personal appearance is cancelled as counsel of record, ishereby stricken, and the official reporter is instructed to recordno further statements by Mr. Armstrong. In addition Mr.Armstrong will not be permitted in, and he is excluded fromthe hearing room for the balance of the hearing of this case.All of which is accordingly ordered.The Trial Examiner is not unmindful that an order of thiskind ordinarilymight work a hardship on the respondent.However, in the present case respondent has four other counselof record.Some of those other counsel of record of respondenthave actively participated in various off-the-record conferencesthat have been held for the purpose of eliminating unnecessaryportions of the record, and of otherwise hastening the conclusionand end of this case.Three of those other counsel have likewise been active in theexamination of witnesses during the hearing, and many objec-tions and motions have been stated by them on the record.The hearing is adjourned until Wednesday, July 13, at 9: 30a.m. at this place.By permission of the Board, the respondent and Armstrong file(] amotion in writing in the nature of an appeal from the foregoing rul-ing.A hearing upon the motion was duly held before the BoardatWashington, D. C., on July 20, 1938. The Board, the respondent,and Armstrong were represented by counsel, participated in the hear-ing, and were afforded an opportunity to adduce evidence bearingupon the issues, to examine and cross-examine witnesses, and to pre-sent oral argument.1.There is no question here of punishment for contempt of court,or of disciplinary proceedings looking to the disbarment of an at-torney.The Trial Examiner's ruling simply applies a rule madeand issued by the Board pursuant to statutory authority.'The ruleINational Labor Relations Act, 49 Stat.449, Section 6 (a) : "The Board shall haveauthority from time to time to make, amend, and rescind such rules and regulation( asma3 he necessary to carry out the provisions of the Act " DECISIONS AND ORDERS583provides: "Contemptuous conduct at any hearing before a TrialExaminer or before the Board -hall be ground for exclusion fromthe hearing." 2 It is a reasonable and a necessary rule.Exercise ofthe Board's functions requires that numerous hearings be held beforeTrial Examiners designated by it to conduct them. The rule,intendsthat in the interest of orderly and expeditious hearings contemptu-ous persons may be excluded. It applies to lawyers and to laymenalike.Its purpose is not to punish offenses against the Board'sdignity, but to assure and defend the control of the Board's hearingsby its agents.When challenged by contemptuous conduct duringhearings, the Board, lacking power to punish for contempt, musthave and does have the elementary power to exclude the guiltyindividual or individuals.2.The transcript of the proceedings at the hearing in Steuben-ville on July 7, and the testimony of Trial Examiner Smith beforetheBoard, indicate that Armstrong's conduct on that day washighly contemptuous and improper, and was calculated to destroy, theorderly progress of the hearing, and to impair the Trial Examiner'scontrol of the proceedings.The incident particularly referred `to inthe Trial Examiner's ruling had its beginning during the afternoonsession.Armstrong had called and was examining a witness. Polier,attorney for the Board, objected to a question.After a brief, col-loquy, Trial Examiner Smith said, "I do not see the relevancy."Armstrong retorted, "I am sure you will when we are through, Mr.Examiner. It will all be connected up. I think it is obvious now,but I am sure you will see it later on." The Trial Examiner sus-tained Polier's objection, but when Armstrong made an offer ofproof, Polier withdrew his objection, but still insisted that the proofoffered was irrelevant and immaterial.An altercation between coun-sel ensued.Polier, who had been, seated, rose.Armstrong walkedrapidly toward Polier.Trial Examiner Smith testified before theBoard that he then thought Armstrong was about to attack Polier.The record shows that he said, "Take your seats, gentlemen."Hetestified that Polier at once resumed his seat but Armstrong didnot, that Armstrong's attitude remained tempestuous and threaten-ing.The Trial Examiner said, "Take your seats now.Take yourseat,Mr. Armstrong."Armstrong replied, in a manner character-ized by the Trial Examiner as defiant and snarling, "If it is a'request,I will, Mr. Examiner, but not an order." Trial Examiner Smithsaid, "It is my request . . .", amid paused.When Armstrong didnot respond, he added, "... and it is my order."Armstrong re-torted, "I won't sit down on an order, but I will sit down on a'Article II, Section 31, of National Labor Relations Board Rulesand Regulations-Series 1,as amended 584NATIONAL LABOR RELATIONS BOARDrequest.I am not going to sit here and listen to charges of corrup-tion of this witness."The Trial Examiner said, "Nothing further.The remarks of Mr. Armstrong on the subject are expunged, andthe remarks of Mr. Polier on the subject are expunged." At aboutthis time Armstrong resumed his seat.The Trial Examiner ruledthat the question of the admissibility of the proof offered by Arm-strong would be taken under advisement until the next morning, andexcused the witness until that time.He testified before the Boardthat Armstrong thereupon sprang to his feet.The record, at thispoint, reads :Mr. ARMSTRONG. Mr. Examiner, every time .. .Trial Examiner SMITH. The order has been made.Mr. ARMSTRONG. Every time we put on a witness .. .Trial Examiner SMITH. The order has been made.The Trial Examiner testified that although the record shows thatArmstrong's remarks were interrupted, the latter continued to speakin spite of the Examiner's repeated ruling.Armstrong then said,"I want to explain my position. I do not care whether it is rightor not."The Trial Examiner said, "Sit down.We will not hearany such comments." Armstrong again ignored the instruction to beseated.He said, "I am going to explain my situation as to thiswitness.I have a right to do it, and I am going to do it," in a man-ner described by the Examiner as aggressive, contemptuous, con-tumacious, and defiant.The record for the remainder of the sessionreads as follows :Trial Examiner SMITH. Sit clown. I say right now !Mr. ARMSTRONG. Mr. Examiner, I will not sit down under in-structions of that kind.Trial Examiner SMITH. This hearing stands adjourned untiltomorrow morning at 9: 30.Mr. FAI;EY [counsel for an intervening labor organizationcharged in this proceeding with being dominated and supportedby the respondent].We take exception to that. (Applause.)Trial Examiner SMITH. Silence.You are in this court, not-withstanding the fact that an adjournment has been ordered.Mr. POLZER. Mr. Examiner, may I make a motion with regardto the conduct .. .TrialExaminer SMITH. This hearing has been adjourned.(Whereupon, at 2: 40 o'clock p. m., an adjournment was takenuntil tomorrow morning at 9: 30 o'clock a. In., July 8, 1938.)As soon as the hearing had been ordered adjourned and simul-taneously with Fahey's exception to the order, Armstrong turned andfaced the spectators in the hearing room, whereupon a disorderlydemonstration ensued, which was noted by the reporter.When the DECISIONS AND ORDERS585hearing reconvened the next day,itwas immediately adjourned toJuly11, at which time the Trial Exanuner announced the ruling heresought to be vacated.Although no testimony was offered on Armstrong's behalf in sup-port of the contention,itwas argued that he refused to be seated inorder to record his reasons for objecting to the Trial Examiner'sruling by which the examination of the witness on the stand wasdeferred.But Armstrong,itwas testified,customarily conductedthe examination of witnesses and made objections to rulings fromhis seat at the counsel table. It was therefore obviously unnecessaryfor him to defy the Trial Examiner's instruction to be seated inorder to explain his objection.Nor does this argument in any wayexplainArmstrong'spetulant attempt to differentiate between arequest and an order to be seated,which occurred some time priorto his final defiance of the Trial Examiner.Although he was present at the hearing before the Board andhad ample opportunity to state his version of the incidents abovedescribed, and any explanation of his participation therein, Arm-strong failed to do so.The ruling of the Trial Examiner indicates that Armstrong hadbeen guilty of contemptuous behaviour on earlier occasions. It ap-pears that on October 5, 1937,too, the Trial Examiner found itnecessary to adjourn the hearing because of Armstrong's defianceof his instructions.During Armstrong's cross-examination of a wit-ness, the Trial Examiner ruled : "The witness will not be requiredto answer."Armstrong retorted,"Is that all you have to do, Mr.Examiner, say you don'twant to answer a question and that is theend of it?" The Trial Examiner characterized this reply as imperti-ment and out of order.Later, during the examination of anotherwitness, a dispute arose among counsel concerning a remark madeby Armstrong at the counsel table.The record,after a brief butacrimoniousexchangeamong counsel,reads as follows:Mr. ARazsTRONG.I am seriously protesting,Mr. Examiner,against the method and means by which this hearing is beingconducted.I am entering that on the record right now. It isgetting now to the place where we can't even speak to each otherbut where counsel for the Board gets up and objects to it. Thatis absurd.It is so absurd that it is a tragedy.Trial Examiner SMITH. Your conduct,sir,has reached thelimit.Take your seat.Mr.ARMSTRONG.What is that?Trial Examiner SMITH. You may take your seat.Mr. ARMISTRONG.Am I offending anybody standing here?Trial Examiner SNrnTI-r.You have heard .. . 586NATIONAL LABOR RELATIONS BOARDMr. ARMSTRONG. I do not prefer to take thatseatright now.Is there anythingmore,Mr. Laughlin, [Associate Counsel toMr. Armstrong] that you think of I might ask?Trial Examiner SMITH. Mr. Armstrong, will you please be inorder.Mr. ARMSTRONG. Is there anything I am doing,Mr. Examiner?Trial Examiner SMITH. Take your seat at the counsel table.Mr. ARMSTRONG. I am conferring with Mr. Laughlin.Trial Examiner SMITH. I note what is occurringand what isnot occurring.Mr. ARMSTRONG.Mr. Examiner,I certainly am going to standup for my right of freedom to stand whereI please as longas I am notoffending anybody, and to conduct this hearing inthe methodI seefit aslong asI am not offending anybody; andI am going to continue to ask Mr. Laughlinsome questions aboutwhat I should ask this witness.Trial Examiner SMITH. You do not happen to be conductingthis hearing.Mr. ARMSTRONG.I am not trying to conduct it that way.Trial ExaminerSMITH.(Sounds gavel)Will you take yourseat at the counsel table?And proceed with yourconferenceif you wish.Mr. ARMSTRONG. Mr. Examiner, I am not subject to instruc-tions of that kind. I respectfully state, and I want to state this,as for your years, Mr. Examiner, I have the highest respect inthe world and Iam notshowing disrespect for that; but as formy rights in this proceeding, I am going to stand to the lastditch.Trial Examiner SMITH. This is the third warning, Mr. Arm-strong.You have had two preceding warnings.Mr. ARMSTRONG. Mr. Examiner, I do not intend to be toldto sit down when I should sit down, nor stand up when I shouldstand up. I am doing nothing to offend you, or anybody in thisroom.Now, you just take whatever action that indicates.Trial Examiner SMITH. This hearing stands adjourned untiltomorrow morning at 9: 30.Mr. FAHEY. May the record show our exception to the state-ments of the Trial Examiner .. .Mr. JOHNS [an attorney for the Board]. The hearing is ad-journed.(Much commotion and noise among the audience.)(Whereupon, at 2:23 p. in., October 5, 1937, the hearing in,the above-entitled matter was adjourned to reconvene at 9: 30a. in., October 6, 1937.) DECISIONS AND ORDERS587It may be noted that the Trial Examiner's request to Armstrongto be seated was repeated four times, and that his efforts to moder-ate Armstrong's conduct were characterized by great restraint.Atthe hearing before the Board, Chairman Madden asked Armstrongwhat he meant by his statement that he did not intend to be toldwhen to sit down and when to stand up and that the Trial Examinermight take whatever action that indicated.Armstrong avoidedmaking a direct answer, entered upon a lengthy statement directednot to the Chairman's question but to the merits of the controversybefore the Trial Examiner, and then, taking offense at an interrup-tion by the Chairman, took refuge in counsel and refused to answerfurther.The statement which Armstrong refused to explain is, onits face, deliberately defiant and contemptuous of the Trial Examiner.The lengthy record affords other instances of persistence in argu-menE after rulings and of impertinence toward the Trial Examineron Armstrong's part.The Trial Examiner several times requestedArmstrong to observe decorum and called attention to his failureto do'so.The following exchange took place on September 10:Trial Examiner SMITH. We are concerned here with whetheror not these respective organizations are labor organizations.That is one answer.Mr. ARMSTRONG. And that is the very point that I am goinginto, as to whether or not this is a labor organization (thegavel fell).Mr. ARMSTRONG. Mr. Examiner, it is not necessary to breakmarble.Trial Examiner SMITH. No, if you keep in order.Mr. ARMSTRONG. I want to merely state our position, Mr. Ex-aminer. I am trying to do it in a proper manner and in a fairmanner.TrialExaminer SMITH. You are out of order now. TheTrial Examiner is making statements for the record.On September 22, Armstrong ended an argument with the followingwords: "Does it just become relevant on their side and irrelevanton ours? Is that ruling going to apply equally to both sidesl"Whereupon the record reads as follows :TrialExaminer SMITH. That remark would justify verysevere action.However, it will not be taken now. But suchremarks as that are entirely out of order.Mr. ARMSTRONG. Mr. Examiner, I am calling to your attentionwhat I actually believe to be a fact and which I actually feelthe record will substantiate.Trial Examiner SMrrH. You can make your point, you canhave your ruling, you can state your grounds, you can have your 588NATIONAL LABOR RELATIONS BOARDexceptions, you can have the record complete without any re-marks of that kind.Mr. ARMSTRONG. My remarks, Mr. Examiner, were in reply tothe statement that you made in response to my motion.Trial Examiner SMITH. I am giving timely warning on therecord.Proceed, gentlemen.On the next day, the Trial Examiner again warned Armstrong.On November 16, the Trial Examiner characterized Armstrong'smanner of cross-examination as "very objectionable," accusing Arm-strong of walking toward a witness in a threatening manner andbrowbeating him.On November 30, the following occurred :Trial Examiner SMITH. We have heard that often enough.Mr. ARizsTRoNa. You haven't heard it often enough, Mr. Ex-aminer (the gavel sounds).These and similar incidents recorded in the transcript, taken inconnection with the outburst of October 5, persuade us that Arm-strong's contemptuous behaviour on July 7 is not an isolated occur-rence, but reflects a calculated attempt to wrest control of the hear-ing from the Board's duly designated agent.3.Counsel argued before the Board that Armstrong's aggressiveconduct and his persistence in making objections to rulings were theresult of provocation over the 11-month period of the hearing. Inthe course of argument, counsel saw fit to make highly improper,unprofessional, and unsubstantiated accusations against the Board.We do not believe the argument was made in good faith. Even ifthe accusations were entirely true, they would not in any way ex-plain,mitigate, or excuse the contemptuous conduct to which theruling under appeal was directed.4.Upon the entire record, we believe that Armstrong, well awareas an attorney that the Trial Examiner lacked the power to punishhis conduct by the imposition of fine or imprisonment, took de-liberate advantage of that knowledge to prevent the Trial Examinerfrom conducting the hearing to an orderly conclusion.We findthat Armstrong was guilty of contemptuous conduct to an aggra-vated degree, and that the Trial Examiner's ruling was entirelyjustified.5.Armstrong's actions since July 7 convince us that the hearingcannot proceed if he is present, and that the ruling must stand with-out modification.In Steubenville, on the morning of July 13, acrowd gathered between the post office and the Fort Steuben Hotelcarrying signs and placards which bore expressions outrageouslyslanderous of and derogatory to the Board, the Trial Examiner, and DECISIONS'AND ORDERS1589the Board's attorney .3At about the same time, an effigy of the TrialExaminer was hung from a window of the hotel. At the request ofmembers of the crowd, Armstrong came out of the hotel, was liftedto the shoulders of some men, and addressed the throng. The recordis not clear whether from this position Armstrong could see the effigyof the Trial Examiner.However, he directly faced the signs andplacards.He was heard to say, "I hardly know what to say to you.I just want to say a word. I just want to tell you I'll never forgetyou. I never want to forget you. I'll stick with you to the end," and"I am proud of you; without your support I could not have continuedso long."Several times during the hearing disorders among spectators hadforced the Trial Examiner to adjourn to chambers.By respondingto the plaudits of the crowd on this occasion, Armstrong not onlydisplayed complete lack of remorse for his reprehensible conduct,but continued to undermine the Trial Examiner's control of thehearing.After these facts had been spread on the record at the hearingbefore the Board, the Chairman offered Armstrong an opportunityto make apology to the Trial Examiner and to give assurances offuture proper and professional conduct.Armstrong refused, statingthat he had done nothing wrong.Under the circumstances, there isno reason to believe that, were Armstrong permitted to resume par-ticipation in the hearing, he would refrain from repetitions of theacts which we find intolerable, and the occurrence of which wrestscontrol of the hearing from the Trial Examiner and renders itsorderly conduct impossible.6.As to the contention that Armstrong's exclusion will work greathardship upon the respondent and will constitute the denial to it of-due process of law, it may be noted that the respondent is representedof record by four counsel other than Armstrong.One of these, Mr.Laughlin, was present throughout most of the hearing.Others par-ticipated in the examination of witnesses and in noting objectionsto rulings.For whatever inconvenience results to the respondentfrom Armstrong's failure to comport himself in a manner consonantwith his continued participation in the hearing the respondent musthold Armstrong, not the Board, responsible.We shall order an ad-journment to enable the respondent to retain other counsel, or other-wise to prepare to resume the presentation of its defense.We findthat Armstrong's exclusion will not deprive the respondent of dueprocess of law.8Among the legends appearing upon the signs were : "America does not want N.L. R. B.dictatorship,""Actions of the N. L. R. B. are un-American," "N. L. R. B.means com-munism,""IsSmith an examiner or a dictator,"and "Down with Pollerism andCommunism." 590NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board hereby orders that :1.The ruling of Trial Examiner Edward Grandison Smith ex-cluding Clyde A. Armstrong from further participation in the hear-ing of the Matter of Weirton Steel Company and Steel WorkersOrganizing Committee,Case No. VI-C-74, be, and it is hereby, in allrespects,affirmed;2.The motion of Weirton Steel Companyand Clyde A. Arm-strong to vacate and set aside said ruling be, andit herebyis in allrespects,denied; and3.The hearing of the Matter of Weirton Steel Company and SteelWorkers Organizing Committee be in recess until August 24, 1938.